Citation Nr: 0121757	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  97-26 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals, including 
scars, of shell fragment wounds of the lower legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the military from March 
1944 to June 1946.

In November 1996, the Board of Veterans' Appeals (Board) 
granted the veteran's claim for service connection for 
degenerative disc disease of the lumbosacral spine with 
stenosis at the L2-L3 level.  Subsequently, in January 1997, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, assigned a 20 percent rating for 
the disability-retroactively effective from April 7, 1995.  
The RO later assigned an earlier effective date (EED) of 
August 22, 1990, in an August 1997 decision.  The veteran 
appealed to the Board for an even earlier effective date.  
The Board issued a decision in August 1998 denying his claim 
for an effective date earlier than August 22, 1990, and he 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).

In February 2001, during the pendency of the appeal to the 
Court, the veteran's representative and the VA General 
Counsel filed a joint motion requesting that the Court remand 
an additional claim that had not been addressed in the 
Board's decision-for a compensable rating for residuals, 
including scars, of shell fragment wounds (SFWs) of the lower 
legs.  The parties also agreed that the Board's decision 
should not be disturbed to the extent that it had denied the 
claim for an earlier effective date prior to August 22, 1990, 
for the award of service connection for degenerative disc 
disease of the lumbosacral spine since the veteran had waived 
judicial review of that issue by the Court.  The Court 
granted the joint motion for remand (JMR) later in February 
2001 and returned the case to the Board for compliance with 
the directives specified.

Since receiving the case back from the Court, the veteran, by 
way of his representative, has requested that he be 
considered for a higher rating for the degenerative disc 
disease of his lumbosacral spine.  He also has requested 
consideration of another issue, his purported entitlement to 
service connection for cervical disc disease secondary to the 
combat injuries that he sustained during service.  But 
neither of those additional issues is currently on appeal, 
so they are referred to the RO for appropriate development 
and consideration.  38 C.F.R. § 20.200 (2000).


REMAND

As indicated in the JMR, the veteran "perfected" an appeal 
to the Board concerning his entitlement to a compensable 
rating for residuals, including scars, of shell fragment 
wounds of his lower legs.  However, the Board did not address 
this issue in its November 1996 decision, nor did the Board 
address this issue in its more recent decision in August 
1998.  So this claim is still on appeal.  But since, 
unfortunately, the veteran was last examined by VA several 
years ago concerning this claim, he should be scheduled for 
an immediate VA medical evaluation to determine the current 
severity of this disability.  See, e.g., EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); Russo v. Brown, 9 Vet. App. 46 
(1996); Waddell v. Brown, 5 Vet. App. 454, 456 (1993), 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The additional 
development, although further delaying a final decision 
concerning this claim, is particularly necessary in light of 
the recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Also, 
since the veteran timely appealed the initial rating that the 
RO assigned just after establishing his entitlement to 
service connection for this condition, the RO must consider 
his claim in this context-which includes determining whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The RO has not had an opportunity to consider whether he is 
entitled to a "staged" rating for this disability, and 
should be given this opportunity-in the first instance, to 
avoid him being unduly prejudiced.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


Accordingly, this claim hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  Thereafter, the RO should schedule the 
veteran for an appropriate VA medical 
examination to obtain an opinion 
concerning the severity of the shell 
fragment wounds that he sustained to his 
lower legs while in combat.  And since the 
purpose of obtaining this opinion is to 
resolve the dispositive question of 
whether he is entitled to a higher (i.e., 
compensable) rating for this disability, 
to the extent possible, the physician 
providing the opinion should set forth 
his/her findings in a report demonstrating 
a discussion of the evidence and 
conclusions in this regard.  And it is 
imperative that the physician designated 
to examine the veteran review the medical 
and other evidence in his claims folder, 
as well as a copy of this remand, prior to 
rendering the opinion concerning the 
severity of this disability, and that the 
physician provide the rationale underlying 
all opinions expressed-citing, 
if necessary, to specific evidence in the 
record.  The report of the opinion should 
be typewritten, for clarity and 
legibility, and should be associated with 
the other evidence of record.

3.  The RO should review the report of the 
examination to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  Thereafter, the RO should readjudicate 
the claim for a compensable rating for 
residuals, including scars, of SFWs of the 
lower legs.  The RO's decision must 
include consideration of the holding in 
the Fenderson decision pertaining to a 
"staged" rating.  The RO also must 
discuss whether the veteran is entitled to 
application of the benefit-of-the-doubt 
doctrine and, if not, must explain why it 
does not apply.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  If the 
benefits sought on appeal are not granted 
to his satisfaction, then he and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits-to include a summary of the 
evidence and applicable laws, regulations, 
and caselaw considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


